 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarlton HotelandHotel-Motel-RestaurantEmploy-ees and Bartenders Union,Local 86,Hotel and Res-taurant Employees and Bartenders InternationalUnion,AFL-CIO. Cases 20-CA-9803, 20-CA-9853, 20-CA-9869, 20-CA-9897, and 20-CA-9905June 25, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSUpon charges initially filed by Hotel-Motel-Res-taurant Employees and Bartenders Union, Local 86,Hotel and Restaurant Employees and Bartenders In-ternationalUnion,AFL-CIO, herein called theUnion, on December 16, 1974, and January 13, 16,23, and 27, 1975, amended on various dates thereaf-ter,' and duly served on Carlton Hotel, herein calledRespondent, the Acting General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 20, issued an amended consolidat-ed complaint and notice of hearing on September 22,1975,2 alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tionsAct, as amended. Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, theamended consolidated complaint alleges in sub-stance that since 1959 the Union and Reno Em-ployersCouncil, herein the Council, a voluntaryassociationofemployers,onbehalfofitsemployer-members, includingRespondent,havebeen parties to a series of multiemployer collective-bargaining agreements, the most recent of which waseffective from February 16, 1972, through February15, 1975, and that, commencing on or about Decem-ber 13, 1974, Respondent has refused, and continuesto refuse, to bargain collectively with the Union asthe exclusive majority representative of the unit em-ployees at its Reno, Nevada, place of business, al-though the Union, which represents a majority in anappropriate unit of Respondent's employees, has re-quested and is requesting it to do so, and has with-drawn recognition from the Union as the exclusivebargaining agent. Respondent failed to file an an-swer.On April 7, 1976, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 14, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent did not file a re-sponse to the Notice To Show Cause, so that theallegations of theMotion for Summary Judgmentstand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heiswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.1Amended charges in Case 20-CA-9803 were filed on December 18, 26,and 31, 1974, and on January 3 and 6, May 9, and June 2, 1975 Firstamended charges were filed in Cases 20-CA-9853, 20-CA-9869, and 20-CA-9897 on June 17, 1975 Amended charges were filed in Case 20-CA-9905 on May 7 and June 25, 19752On August 27, 1975, the Regional Director had issued a consolidatedcomplaint in Cases 20-CA-9803, 9853, 9869, 9897, 9905, 10037, 10216, and9957, alleging that Respondent herein had violated Sec 8(a)(5) and (1) andthat other respondents had violated Sec 8(a)(1), (2), (3), and (5) Respon-dent herein did not file an answer to the consolidated complaint On Sep-tember 8, 1975, various respondents named in the consolidated complaintfiled a motion to sever The Regional Director granted the motion to severon September 18, 1975The amended consolidated complaint and noticeof hearing served on Respondent specifically statedthat unless an answer to the complaint was filedwithin 10 days of service thereof "all of the allega-tions in the Amended Consolidated Complaint shallbe deemed to be admitted to be true and may be sofound by the Board." Further, according to the un-controverted allegations of the Motion for SummaryJudgment, counsel for the General Counsel, by letter225 NLRB No. 38 CARLTON HOTEL233dated February 2, 1976, and attached to the Motionfor Summary Judgment, advised Respondent that ananswer had not been received, requested that one befiled promptly, and stated that, if no answer werefiled by February 13, 1976, she would move for sum-mary judgment. No answer was received.In view of Respondent's failure to answer, underthe rule set forth above, no good cause having beenshown for such failure, the allegations of the amend-ed consolidated complaint are deemed admitted andare found to be true. Accordingly, we shall grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTemployees, guards and supervisors as defined inthe Act.2.The representative status of the UnionSince 1959, the Union and Reno Employers Coun-cil, on behalf of its employer-members, including Re-spondent, have been parties to a series of multiem-ployer collective-bargaining agreements, themostrecent of which was effective from February 16,1972, through February 15, 1975. At all times materi-al herein, the Union has been the representative of amajority of the employees of Respondent in the unitdescribed above, and, by virtue of Section 9(a) of theAct, has been, and now is, the exclusive representa-tive of all the employees in said unit.1.THE BUSINESS OF THE RESPONDENTRespondent is a corporation engaged in the opera-tion of a restaurant, bar, and casino in Reno, Ne-vada. During the past calendar year, in the courseand conduct of its business operations, Respondentreceived gross revenues in excess of $500,000 andpurchased and received goods and materials valuedin excess of $10,000 which originated outside theState of Nevada.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjuris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDHotel-Motel-RestaurantEmployeesand Barten-ders Union, Local 86, Hoteland RestaurantEmploy-ees and Bartenders InternationalUnion, AFL-CIO,is a labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The 8(a)(5) and (1) Violations1.The unitThe following employees of Respondent constitutea unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act:All employees employed by Respondent Carltonin its bar and culinary operations at its Reno,Nevada, place of business, excluding all otherB. The Request To Bargain and Respondent's RefusalCommencing on or about December 13, 1974, andcontinuing to date, the Union has requested, and isrequesting, Respondent to bargain collectively con-cerning rates of pay, wages, hours of employment,and other terms and conditions of employment withthe Union as the collective-bargaining representativeof the employees in the above-described unit. Com-mencing on or about December 13, 1974, Respon-dent has refused and continues to refuse to bargaincollectively with the Union, has withdrawn recogni-tion, and has refused and continued to refuse to rec-ognize the Union as the exclusive collective-bargain-ing representative of Respondent's employees in saidunit.Accordingly, we find that, by its refusal to bargaincollectively and to recognize the Union, since De-cember 13, 1974, and at all times thereafter, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean- 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of Section 8(a)(5) and(1)of the Act,we shallorder that it cease and desist therefrom,and that ittake certain affirmative action as set forth below de-signed to effectuate the purposes and policies of theAct.The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Carlton Hotel is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Hotel-Motel-Restaurant Employees and Bar-tenders Union, Local 86, Hotel and Restaurant Em-ployees and Bartenders International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.All employees employed by Respondent Carl-ton in its bar and culinary operations at its Reno,Nevada, place of business, excluding all other em-ployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4.At all times material herein, the above-namedlabor organization has been the duly designated andexclusive representative of all employees in the afore-said appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about December 13, 1974,and atall timesmaterial thereafter, to bargain collec-tively and to recognize the Union as the exclusivebargaining representative of Respondent's employ-ees,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain collectivelyand to recognize the Union, Respondent has inter-fered with, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in the ex-erciseof the rights guaranteed to them in Section 7 ofthe Act, and thereby has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,CarltonHotel,Reno, Nevada, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and to bargain collec-tively in good faith concerning rates of pay, wages,hours of employment, and other terms and condi-tions of employment with Hotel-Motel-RestaurantEmployees and Bartenders Union, Local 86, Hoteland Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All employees employed by Respondent Carltonin its bar and culinary operations at its Reno,Nevada, place of business, excluding all otheremployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Reno, Nevada, facility copies of theattached notice marked "Appendix." I Copies of saidnotice, on forms provided by the Regional DirectorforRegion 20, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 20, inwriting within 20 days from the date of this Order,what steps have been taken to comply herewith.3In the event that this Order is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of thePursuant to Section 10(c) of the National LaborNational Labor CARLTON HOTEL235APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages, hours, and otherterms and conditions of employment with Ho-tel-Motel-Restaurant Employees and BartendersUnion,Local 86,Hotel and Restaurant Employ-ees and Bartenders International Union, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request,bargainwith theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below,with respect to rates of pay,wages, hours, and other terms and conditions ofemployment,and, if an understanding isreached,embody such understanding in a signedagreement.The bargaining unit is:All employees employed by Respondent Carl-ton in its bar and culinary operations at itsReno, Nevada, place of business,excludingall other employees,guards and supervisors asdefined in the Act.CARLTON HOTEL